AO 91 (Rev. 11/11) Criminal Complaint


                                     UNITED STATES DISTRICT COURT                                                            FILED
                                                                  for the
                                              EASTERN DISTRICT OF MISSOURI                                               APR 16 2019
                                                                                                                    U. S. DISTRICT COURT
                   United States of America                          )                                            EASTERN DISTRICT OF MO
                              v.                                     )                                                     ST.LOUIS
                                                                                                           ..

                  GARNELLAUGUSTCARTER                                )       Case No. 4:19 MJ 6125 PLC
                                                                     )
                                                                     )
                                                                     )
                                                                     )
                          Defendant(s)


                                           AMENDED CRIMINAL COMPLAINT
           I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                      April 10, 2019              in the county of            St. Louis County         in the
        Eastern        District of            Missouri           , the defendant(s) violated:

             Code Section                                                      Offense Description


18:922(0)                                                          unlawful possession of a machinegun




           This criminal complaint is based on these facts:
                                                      SEE ATTACHED AFFIDAVIT




           0 Continued on the attached sheet.



                                                                                                j:lomplainant 's signature
                                                                                                 SA Brock Gale, ATF
                                                                                                 Printed name and title

Sworn to before me and signed in my presence.


                   04/16/2019
Date:
                                                                                                    Judge 's signature

City and state:                         St. Louis, Missouri                  Honorable Patricia L. Cohen, U.S. Magistrate Judge
                                                                                                 Printed name and title
